DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 8/4/2022.
Claims 11, 13, 21 and 22 have been amended. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/23/2022, with respect to the rejection(s) of claims has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously used reference Dao et al.
Allowable Subject Matter
Claims 11, 13, 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the features of transmitting, by the NWDAF, the monitoring event to the AMF for monitoring and/or reporting the location information of the UE to be monitored; analyzing, by the NWDAF, a received location information of the UE to be monitored to generate the result of data analytics of a mobility pattern corresponding to the UE to be monitored; transmitting, by the NWDAF, the monitoring event to the SMF or the UPF for monitoring and/or reporting the traffic information of the UE to be monitored; analyzing, by the NWDAF, a received traffic information of the UE to be monitored to generate the result of data analytics of a service traffic model corresponding to the UE to be monitored, are non-obvious over the prior arts.  The closest prior art of record Sun teaches receiving, by a first control network element, analysis information of a network data analytics network element NWDA, and generating a policy based on the analysis information but does not teach the features of transmitting and analyzing the location and traffic information and therefore the claims are allowable over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0213876, hereinafter “Sun”) in view of Li et al. (US 2020/0252813, hereinafter “Li”), and further in view of Dao et al. (US 2021/0235288, hereinafter “Dao”).
For claim 1, Sun discloses A method for monitoring network data, comprising: 
determining, by a network data analytics function (NWDAF), a user equipment (UE) to be monitored for which network data analytics is required (the NWDA may determine the analysis information based on the information carried in the first request message. For example, when the first request message carries a UE ID, it indicates that the analysis information that needs to be determined by the NWDA is specific to UE corresponding to the UE ID; see Sun par. 0115), and a type of data analytics for the UE to be monitored (…the indication information indicates the type of the analysis information by using identification information. For example, when the identification information in the indication information is a UE ID or a UE group ID, a corresponding type of the analysis information is user analysis information; see Sun par. 0109); 
Sun does not explicitly disclose determining, by the NWDAF, a network function and a monitoring event for the UE according to the type of data analytics, wherein the network function provides data, corresponding to the type of data analytics, of the UE to be monitored, and the monitoring event indicates the network function to monitor the data.
Dao discloses determining, by the NWDAF, a network function and a monitoring event for the UE (UE-based monitoring data; see Dao par. 0052, 0058) according to the type of data analytics (the NWDA 237 may perform the data analytics 1213, as illustrated in FIG. 12-C, based on the data in the database provided by the NF 1230, and/or the UE 110, or indicated by the Network Management Function 270; see Dao par. 0136 and Fig. 12C), wherein the network function provides data (the NWDA function 237 may send requests to collect data for data analytics from different network entities… There could be various options for the NWDA function 237 to request NFs to provide network data, wherein the NFs may include AF 250, AMF 234, SMF 235, UDR, UDM 233, and (R)AN 120; see Dao par. 0137-0139), corresponding to the type of data analytics, of the UE to be monitored (data may be collected from UE(s) 110, as illustrated by the signalling flow in 1260 of FIG. 12-C. The NWDA function 237 may send to the AMF 234 a request message 1205a for UE to provide usage data; see Dao par. 0142, 0145), and the monitoring event indicates the network function to monitor the data (Measurement configuration data may be sent from the NWDA 237 to the UE 110. Such measurement configuration data may include a measurement periodicity, a report schedule, events to be monitored events, packet delay events, poor radio coverage, and data rate coverage, radio coverage measurements,.. The UE 110 may, as instructed, send measurement reports to the NWDA 237 via the Nd4 reference point; see Dao par. 0058, 0086); and 
Sun does not explicitly disclose transmitting, by the NWDAF, the monitoring event to the network function. Li discloses transmitting, by the NWDAF, the monitoring event to the network function (In step 6, when the subscribed event takes place, the SCS/AS notifies the NWDA with the event type and some related information. In this example, the NEF is used as an intermediate forwarding node. Once the NWDA gets notification about the occurrence of the subscribed events and the related information, NWDA may trigger the data analytics process to update the statistics that may be impacted by the new piece of information… the NWDA sends the request message to the target NF; see Li par. 0258-0261 and Figs. 17 and 18). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 2, Sun does not explicitly disclose The method according to claim 1, wherein after transmitting, by the NWDAF, the monitoring event to the network function, the method further comprises: receiving, by the NWDAF, the data, reported by the network function according to the monitoring event and corresponding to the type of data analytics, of the UE to be monitored; and analyzing, by the NWDAF, the received data to generate a result of data analytics, conforming to the type of data analytics, for the UE to be monitored. Li discloses The method according to claim 1, wherein after transmitting, by the NWDAF, the monitoring event to the network function, the method further comprises: receiving, by the NWDAF, the data, reported by the network function according to the monitoring event and corresponding to the type of data analytics, of the UE to be monitored (Next, as illustrated in step 3, over time, when the subscribed event takes place, the NF sends a notification message to indicate the type of event, and the NF identity. Some more information may be provided as well to associate with the event; see Li par. 0249); and analyzing, by the NWDAF, the received data to generate a result of data analytics, conforming to the type of data analytics, for the UE to be monitored (Therefore, the NWDA is able to analyze the data and generate statistics for different levels, such as per connection (e.g., PDU session or NAS connection), per slice, per NF or per UE; see Li par. 0249). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 3, Sun discloses The method according to claim 1, wherein said determining, by the NWDAF, the UE to be monitored for which the network data analytics is required, and the type of data analytics for the UE to be monitored comprises: 
determining, by the NWDAF, the UE to be monitored for which the network data analytics is required and the type of data analytics corresponding to a requirement of data analytics according to a UE identity and the requirement of data analytics indicated in a request of data analytics received from a consumer network function, or a static configuration (the information carried in the first request message may include a UE ID, an indication parameter of a list of cells in which a user is usually located, and the like. The UE ID is used to indicate a user equipment identifier of UE specific to the PCF. The indication parameter of the list of cells in which the user is usually located is used to indicate that the analysis information that the PCF instructs the NWDA to send is the list of cells in which the UE is usually located. The information carried in the first request message may further include indication information of a sending manner, used to instruct the NWDA to feed back the analysis information in real time, feedback the analysis information according to a preset time period, feedback the analysis information based on an event, or the like. If the information carried in the first request message includes a UE group ID, it indicates that the PCF requests analysis information specific to a group of UEs, and an identifier of the group of UEs is the UE group ID; see Sun par. 0113).
For claim 4, Sun discloses The method according to claim 1, wherein said transmitting, by the NWDAF, the monitoring event to the network function comprises: 
transmitting, by the NWDAF, the monitoring event to an unified data management (UDM) or a policy control function (PCF) (if the manner of sending the analysis information that is indicated in the first request message is instructing the NWDA to send the analysis information to the PCF based on event triggering, the NWDA may send the analysis information to the PCF after the analysis information is updated or after the analysis information is obtained by establishing an analysis model; see Sun par. 0118 and Fig. 3), to transmit the monitoring event to the network function by the UDM or the PCF (Step S305: The second control network element receives the policy, and controls execution of the policy; see Sun par. 0125 and Fig. 3).
For claim 5, Sun does not explicitly disclose The method according to claim 4, wherein said transmitting, by the NWDAF, the monitoring event to the UDM or the PCF comprises: transmitting, by the NWDAF, the monitoring event to a network exposure function (NEF), to transmit the monitoring event to the UDM or the PCF by the NEF. Li discloses The method according to claim 4, wherein said transmitting, by the NWDAF, the monitoring event to the UDM or the PCF comprises: transmitting, by the NWDAF, the monitoring event to a network exposure function (NEF), to transmit the monitoring event to the UDM or the PCF by the NEF (NEF may be used as an intermediate node when NWDA pulls some information from SCS/AS or when the SCS/AS obtains information from the NWDA; see Sun par. 0179-0182 and Fig. 16; 2. The NWDA may receive configuration commands from a graphical user interface (GUI), an Operation and Management (O&M) system, or the NEF directing it to begin collecting certain types of information or generating certain types of analytics information. 3. The NWDA may receive updated policy information from the PCF. The updated policy may indicate that the NWDA should begin collecting certain types of information or generating certain types of analytics information; see Sun par. 0183-0184 and Fig. 17). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 6, Sun does not explicitly disclose 6. The method according to claim 2, wherein while transmitting, by the NWDAF, the monitoring event to the network function, the method further comprises: transmitting, by the NWDAF, a NWDAF address and/or an equipment identity of the NWDAF to the network function; and said receiving, by the NWDAF, the data, reported by the network function according to the monitoring event and corresponding to the type of data analytics, of the UE to be monitored comprises: receiving, by the NWDAF, the data, directly transmitted to the NWDAF by the network function according to the NWDAF address and/or the equipment identity and corresponding to the type of data analytics, of the UE to be monitored. Li discloses The method according to claim 2, wherein while transmitting, by the NWDAF, the monitoring event to the network function, the method further comprises: transmitting, by the NWDAF, a NWDAF address and/or an equipment identity of the NWDAF to the network function (As shown, in step 1, the NWDA sends a registration request to NRF to declare that network data analytics is available as a network service within the core network. In one embodiment, the request may include the following information: 1. ID of NWDA, e.g., IP address of NWDA; see Li par. 0346-0348 and Fig. 20); and said receiving, by the NWDAF, the data, reported by the network function according to the monitoring event and corresponding to the type of data analytics, of the UE to be monitored comprises: receiving, by the NWDAF, the data, directly transmitted to the NWDAF by the network function according to the NWDAF address and/or the equipment identity and corresponding to the type of data analytics, of the UE to be monitored (Next, in step 2, the NRF sends a response message to NWDA to indicate if the registration request is accepted or not. With NWDA registered to NRF, other NFs and SCSIAS are able to discover what types of network data analytics are available. This may be done by performing an NF discovery procedure to discover NWDA and the available types of network data analytics; see Li par. 0353-354 and Fig. 20). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 7, Sun discloses The method according to claim 4, wherein the receiving, by the NWDAF, of the data, reported by the network function according to the monitoring event and corresponding to the type of data analytics, of the UE to be monitored comprises: 
receiving, by the NWDAF, the data, reported by the network function through the UDM or the PCF and corresponding to the type of data analytics, of the UE to be monitored (if the NWDA feeds back the analysis information to the PCF in real time after receiving the first request message from the PCF, the message carrying the analysis information is a response message; or if the NWDA periodically feeds back the analysis information to the PCF after receiving the first request message from the PCF, the message carrying the analysis information is a notification message. The NWDA may send the analysis information in the manner of sending the analysis information that is indicated in the first request message. For example, if the manner of sending the analysis information that is indicated in the first request message is instructing the NWDA periodically send the analysis information to the PCF, the NWDA periodically sends the analysis information to the PCF; see Sun par. 0117-0118).
For claim 8, Sun does not explicitly disclose The method according to claim 5, wherein the receiving, by the NWDAF, of the data, reported by the network function according to the monitoring event and corresponding to the type of data analytics, of the UE to be monitored comprises: receiving, by the NWDAF, the data, reported by the NEF and corresponding to the type of data analytics, of the UE to be monitored, after the data is reported to the NEF by the network function through the UDM or the PCF. Li discloses The method according to claim 5, wherein the receiving, by the NWDAF, of the data, reported by the network function according to the monitoring event and corresponding to the type of data analytics, of the UE to be monitored comprises: receiving, by the NWDAF, the data, reported by the NEF and corresponding to the type of data analytics, of the UE to be monitored, after the data is reported to the NEF by the network function through the UDM or the PCF (4. The NWDA algorithms may determine that additional information is needed in order to provide the required information, e.g. obtain a higher level of accuracy. 5. NWDA receives external requests for new analytics functionality from the NEF. 6. NWDA may be notified by AMF or Network Slice Selection Function (NSSF) that a new network slice is created or configuration of an existing network slice is updated; see Li par. 0185-0187 and Fig. 17). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 9, Sun discloses The method according to claim 2, wherein the network function comprises any one or more of an access and mobility management function (AMF), a session management function (SMF), a next generation-radio access network function (NG-RAN) and a user plane function (UPF) (As shown in FIG. 2, the communications system 200 includes an NWDA 201, a PCF 203, an access and mobility management function (AMF) network element 205, a session management function (SMF) network element 207, a user plane (UPF) network element 209, a (radio) access network ((R)AN) 211, and user equipment (UE) 213; see Sun par. 0100 and Fig. 2; The NWDA 201 may send the analysis information to the PCF 203. The PCF 203 may determine a policy based on the received analysis information. The determined policy may be specific to one or more network slices, or specific to an operator specific service of an operator. After determining the policy, the PCF 203 may send the policy to the AMF 205 or the SMF 207. To be specific, the AMF 205 or the SMF 207 can implement a function of a second control network element… In another scenario, the NWDA 201 directly sends the analysis information to the AMF 205 or the SMF 207; see Sun par. 0102-0103). 
For claim 10, the combination of Sun and Li does not explicitly disclose The method according to claim 9, wherein the type of data analytics comprises moving trajectory analytics and/or service traffic analytics. Dao discloses The method according to claim 9, wherein the type of data analytics comprises moving trajectory analytics and/or service traffic analytics (In which case the information related to access and mobility management returned by the NWDA 237 in message 1214 after the data analytics step 1213 can include the mobility pattern (or mobility trajectory) of specific UEs. In some embodiments, The request message 1201a may include the UE ID(s ), the start time (e.g. 9:00AM) and end time (e.g. 17:00 PM) of the day, the day(s) of the weekday (e.g. Monday, Tuesday), and optionally the RAT type; see Dao par. 0107). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Dao's arrangement in Li's invention to provide an improved system and methods of policy optimization in a communications network (see Dao par. 0005).
For claim 15, Sun discloses A method for monitoring network data, comprising: 
receiving, by a network function, a monitoring event from a network data analytics function (NWDAF)( Step S305: The second control network element receives the policy, and controls execution of the policy; see Sun par. 0125 and Fig. 3), wherein the monitoring event indicates the network function to monitor data (the NWDA may determine corresponding analysis information for a specific second control network element, so that policy formulation and execution can be more targeted; see Sun par. 0228 and Fig. 9), corresponding to a type of data analytics, of a user equipment (UE) to be monitored (…the indication information indicates the type of the analysis information by using identification information. For example, when the identification information in the indication information is a UE ID or a UE group ID, a corresponding type of the analysis information is user analysis information; see Sun par. 0109), and the network function provides the data, corresponding to the type of data analytics, of the UE to be monitored (Step S306: The second control network element obtains the execution result of the policy, and sends the execution result to the PCF; see Sun par. 0129 and Fig. 3); and 
Sun does not explicitly disclose monitoring, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored according to the monitoring event. Li discloses monitoring, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored according to the monitoring event (when an NF is instantiated, it will register with NRF. As a result, the NF will know that there is a NWDA, and what events and information the NWDA is interested in. Therefore, the NF may send information at an instance in time or periodically; see Li par. 0364 and Fig. 21). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 16, Sun discloses The method according to claim 15, wherein after monitoring, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored according to the monitoring event, the method further comprises: 
reporting, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored to the NWDAF (the NWDA may directly send the analysis information to the second control network element. The second control network element can generate the policy based on the analysis information, and control the execution of the policy. After obtaining the execution result of the policy, the second control network element may send the execution result to the NWDA; see Sun par. 0236 and Fig. 10).
For claim 17, Sun does not explicitly disclose 17. The method according to claim 16, wherein while receiving, by the network function, the monitoring event from the NWDAF, the method further comprises: receiving, by the network function, a NWDAF address and/or an equipment identity of the NWDAF, and said reporting, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored to the NWDAF comprises: directly transmitting, by the network function, the data to the NWDAF according to the NWDAF address and/or the equipment identity. Li discloses The method according to claim 16, wherein while receiving, by the network function, the monitoring event from the NWDAF, the method further comprises: receiving, by the network function, a NWDAF address and/or an equipment identity of the NWDAF (As shown, in step 1, the NWDA sends a registration request to NRF to declare that network data analytics is available as a network service within the core network. In one embodiment, the request may include the following information: 1. ID of NWDA, e.g., IP address of NWDA; see Li par. 0346-0348 and Fig. 20), and said reporting, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored to the NWDAF comprises: directly transmitting, by the network function, the data to the NWDAF according to the NWDAF address and/or the equipment identity (Next, in step 2, the NRF sends a response message to NWDA to indicate if the registration request is accepted or not. With NWDA registered to NRF, other NFs and SCSIAS are able to discover what types of network data analytics are available. This may be done by performing an NF discovery procedure to discover NWDA and the available types of network data analytics; see Li par. 0353-354 and Fig. 20). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 18, Sun discloses The method according to claim 16, wherein said reporting, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored to the NWDAF comprises: 
reporting, by the network function, the data, corresponding to the type of data analytics, of the UE to be monitored to the NWDAF through an unified data management (UDM) or a policy control function (PCF) (if the NWDA feeds back the analysis information to the PCF in real time after receiving the first request message from the PCF, the message carrying the analysis information is a response message; or if the NWDA periodically feeds back the analysis information to the PCF after receiving the first request message from the PCF, the message carrying the analysis information is a notification message. The NWDA may send the analysis information in the manner of sending the analysis information that is indicated in the first request message. For example, if the manner of sending the analysis information that is indicated in the first request message is instructing the NWDA periodically send the analysis information to the PCF, the NWDA periodically sends the analysis information to the PCF; see Sun par. 0117-0118); or 
Sun does not explicitly disclose reporting, by the network function, the data to a NEF through the UDM or the PCF, to transmit the data to the NWDAF by the NEF. Li discloses reporting, by the network function, the data to a NEF through the UDM or the PCF, to transmit the data to the NWDAF by the NEF (4. The NWDA algorithms may determine that additional information is needed in order to provide the required information, e.g. obtain a higher level of accuracy. 5. NWDA receives external requests for new analytics functionality from the NEF. 6. NWDA may be notified by AMF or Network Slice Selection Function (NSSF) that a new network slice is created or configuration of an existing network slice is updated; see Li par. 0185-0187 and Fig. 17). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Sun's invention to use new types of network data analytics and mechanisms for a new NWDA framework, which enable a new and improved network data analytics capability in 5G core network (see Li par. 0008).
For claim 19, Sun discloses The method according to claim 15, wherein the network function comprises any one or more of an access and mobility management function (AMF), a session management function (SMF), a next generation-radio access network function (NG-RAN) and a user plane function (UPF) (As shown in FIG. 2, the communications system 200 includes an NWDA 201, a PCF 203, an access and mobility management function (AMF) network element 205, a session management function (SMF) network element 207, a user plane (UPF) network element 209, a (radio) access network ((R)AN) 211, and user equipment (UE) 213; see Sun par. 0100 and Fig. 2; The NWDA 201 may send the analysis information to the PCF 203. The PCF 203 may determine a policy based on the received analysis information. The determined policy may be specific to one or more network slices, or specific to an operator specific service of an operator. After determining the policy, the PCF 203 may send the policy to the AMF 205 or the SMF 207. To be specific, the AMF 205 or the SMF 207 can implement a function of a second control network element… In another scenario, the NWDA 201 directly sends the analysis information to the AMF 205 or the SMF 207; see Sun par. 0102-0103).
For claim 20, the combination of Sun and Li does not explicitly disclose The method according to claim 19, wherein the type of data analytics comprises moving trajectory analytics and/or service traffic analytics. Dao discloses The method according to claim 19, wherein the type of data analytics comprises moving trajectory analytics and/or service traffic analytics (In which case the information related to access and mobility management returned by the NWDA 237 in message 1214 after the data analytics step 1213 can include the mobility pattern (or mobility trajectory) of specific UEs. In some embodiments, The request message 1201a may include the UE ID(s ), the start time (e.g. 9:00AM) and end time (e.g. 17:00 PM) of the day, the day(s) of the weekday (e.g. Monday, Tuesday), and optionally the RAT type; see Dao par. 0107). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Dao's arrangement in Li's invention to provide an improved system and methods of policy optimization in a communications network (see Dao par. 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Wang et al. (US 2021/0176650)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415